Citation Nr: 9936287
Decision Date: 12/30/99	Archive Date: 02/08/00

DOCKET NO. 95-39 740               DATE DEC 30, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Jackson, Mississippi

THE ISSUES

1. Entitlement to a compensable evaluation for chronic lumbosacral
strain.

2. Entitlement to a compensable evaluation for chronic cervical
strain.

REPRESENTATION

Appellant represented by: Mark R. Lippmann, Attorney at Law

ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel

INTRODUCTION

The veteran had active military service from February 1991 to
November 1994.

This matter came before the Board of Veterans' Appeals (hereinafter
the Board) on appeal from a May 1995 rating decision of the
Department of Veterans Affairs (VA) Regional Office (RO), in
Jackson, Mississippi. That decision granted service connection for
chronic lumbosacral strain and cervical strain; however, the RO
only assigned a noncompensable rating for each of disabilities, and
the veteran has appealed those ratings.

On December 20, 1996, the Board issued a decision that granted a 10
percent disability rating for the veteran's lower back disability.
The decision also awarded a 20 percent disability evaluation for
the neck disability. 1 The veteran was notified of the decision and
he appealed to the United States Court of Appeals for Veterans
Claims, hereinafter the Court, for review. In Winfield v. West, No.
97-460 (U.S. Vet. App. Aug. 18, 1998), the Court dismissed the
issue involving the increased rating for the scar. However, the
Court vacated the Board's decision with respect to the increased
evaluations for the cervical and lumbar segments of the spine. The
case was subsequently remanded to the Board for further
development.

In January 1999, the claim was remanded to the RO in accordance
with the instructions provided by the Court. It has since been
returned to the Board for appellate review.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the veteran's appeal has been obtained by the agency of original
jurisdiction.

1 A third issue, that of entitlement to a compensable evaluation
for a scar, was denied in that same decision. 

- 2 -

2. Upon examination of the back, muscle spasms and neurological
defects were not found, but moderate limitation of motion was
shown. The veteran also complained of pain that was not relieved
with medications, and he has been diagnosed as suffering from
degenerative disc disease.

3. The veteran's chronic cervical strain is currently manifested by
moderate limitation of motion of the cervical segment of the spine.

CONCLUSIONS OF LAW

1. The criteria for an evaluation of 40 percent for a disability of
the lumbar segment of the spine have been met. 38 U.S.C.A. 1155,
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 3.321(b)(1), 4.1, 4.2,
4.7, 4.10, Part 4, Diagnostic Codes 5293 and 5295 (1999).

2. The criteria for an evaluation of 20 percent for a disability of
the cervical segment of the spine have been met. 38 U.S.C.A. 1155,
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 3.321(b)(1), 4.1, 4.2,
4.7, 4.10, Part 4, Diagnostic Code 5290 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran was awarded service connection for disabilities of the
lumbar and cervical segments of the spine in May 1995, and he has
appealed the assignment of noncompensable ratings for both
disabilities. The Court has previously held that a claim for an
increased rating for a disability is generally well-grounded when
an appellant indicates that the severity of the disability has
increased. See Proscelle v. Derwinski, 2 Vet. App. 629, 631-632
(1992). Although the veteran in the instance case does seek an
increased rating, this case differs from Proscelle because the
appellant is appealing the original assignment of a disability
rating, not pursuing an increased rating after a rating has been
initially established by a final VA decision. 

- 3 -

The initial assignment of a rating following the award of service
connection is part of the original claim. See West v. Brown, 7 Vet.
App. 329, 332 (1995) (en banc).

In light of this, when a claimant is awarded service connection for
a disability and subsequently appeals the RO's initial assignment
of a rating for that disability, the claim continues to be well-
grounded as long as the rating schedule provides for a higher
rating and the claim remains open. Shipwash v. Brown, 8 Vet. App.
218 (1995). Thus, in accordance with 38 U.S.C.A. 5107 (West 1991 &
Supp. 1999), and Murphy v. Derwinski, 1 Vet. App. 78 (1990), the
appellant has presented a well-grounded claim. The facts relevant
to this appeal have been properly developed and the obligation of
the VA to assist the veteran in the development of his claim has
been satisfied. Id.

Disability evaluations are based upon the average impairment of
earning capacity as determined by a schedule for rating
disabilities. 38 U.S.C.A. 1155 (West 1991 & Supp. 1999); 38 C.F.R.
Part 4 (1999). Separate rating codes identify the various
disabilities. 38 C.F.R. Part 4 (1999). In determining the current
level of impairment, the disability must be considered in the
context of the whole recorded history, including service medical
records. 38 C.F.R. 4.2, 4.41 (1999).

"The regulations do not give past medical reports precedent over
current findings." Francisco v. Brown, 7 Vet. App. 55, 58 (1994).
While the evaluation of a service-connected disability requires a
review of the appellant's medical history with regard to that
disorder, the Court has held that, where entitlement to
compensation has already been established, and an increased in the
disability rating is at issue, the present level of disability is
of primary concern. Ibid; Peyton v. Derwinski, 1 Vet. App. 282
(1991); 38 C.F.R. 4.1, 4.2 (1999). An evaluation of the level of
disability present also includes consideration of the functional
impairment of the veteran's ability to engage in ordinary
activities, including employment, and the effect of pain on the
functional abilities. 38 C.F.R. 4.10, 4.40, 4,45, and 4.59 (1999).

4 - 

I. Lumbosacral Sacral Strain

The veteran's service-connected chronic lumbosacral strain is
currently evaluated under Diagnostic Code 5295. 38 C.F.R. Part 4
(1999). Per this code, a noncompensable evaluation will be assigned
for lumbosacral strain when there are only slight subjective
symptoms. A 10 percent evaluation will be assigned for the disorder
when there is characteristic pain on motion. A 20 percent
evaluation requires muscle spasm on extreme forward bending and
unilateral loss of lateral spine motion in a standing position. A
40 percent evaluation requires severe lumbosacral strain manifested
by listing of the whole spine to the opposite side, a positive
Goldthwait's sign, marked limitation of forward bending in a
standing position, loss of lateral motion with osteoarthritic
changes, or narrowing or irregularity of the joint space. A 40
percent evaluation is also warranted if only some of these
manifestations are present if there is also abnormal mobility on
forced motion.

Lumbosacral strain may also be rated under 38 C.F.R. Part 4,
Diagnostic Code 5292 (1999). This regulation provides a 10 percent
evaluation when there is slight limitation of motion of the lumbar
segment of the spine. Where there is moderate limitation of motion,
a 20 percent evaluation will be assigned. A 40 percent evaluation
requires severe limitation of motion. Normal or average ranges of
motion measurements are as follows:

Flexion Forward             95 degrees 
Extension Backward          35 degrees 
Lateral Flexion             40 degrees 
Rotation                    35 degrees

Moreover, when there is involvement of the discs, Diagnostic Code
5293, of 38 C.F.R. Part 4 (1999), will be used. Pursuant to this
regulation, intervertebral disc syndrome will be rated as follows:

- 5 -

Pronounced; with persistent symptoms compatible with sciatic
neuropathy with characteristic pain and demonstrable muscle spasm,
absent ankle jerk, or other neurological findings appropriate to
site of diseased disc, little intermittent relief. 60 Percent
Disabling

Severe; recurring attacks, with intermittent relief. 40 Percent
Disabling

Moderate; recurring attacks. 20 Percent Disabling

Mild.             10 Percent Disabling

Additionally, in DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court
held that 38 C.F.R. 4.40, 4.45 (1995) were not subsumed into the
diagnostic codes under which a veteran's disabilities are rated.
Therefore, the Board must consider the "functional loss" of a
musculoskeletal disability under 38 C.F.R. 4.40 (1999), separate
from any consideration of the veteran's disability under the
diagnostic codes. See DeLuca, 8 Vet. App. 202, 206 (1995).
Functional loss may occur as a result of weakness or pain on motion
of the affected body part. 38 C.F.R. 4.40 (1999). The factors
involved in evaluating, and rating, disabilities of the joints
include: weakness; fatigability; incoordination; restricted or
excess movement of the joint; or, pain on movement. 38 C.F.R. 4.45
(1999). These factors do not specifically relate to muscle or nerve
injuries independently of each other, but rather, refer to overall
factors which must be considered when rating the veteran's joint
injury. See DeLuca, 8 Vet. App. 202, 206-07 (1995).

The veteran's service medical records reflects that he was in a
motor vehicle accident in 1991. After the accident, he regularly
sought treatment for pain in the upper and lower back. No fractures
or other orthopedic disorders were noted on the

- 6 -


x-ray films. The record further shows that during his separation
medical examination in July 1994, the veteran reported that he
continued to have back pains.

In conjunction with his VA claim, the veteran underwent an
examination in January 1995. The veteran reported that he had pain
in his back and throughout his body since the automobile accident
in 1991. He stated that his back "gave out" after walking
approximately a mile, and that he could not run or do exercises.
Additionally, he complained that his entire back started hurting
after approximately half an hour of driving.

Upon examination, the doctor observed that the veteran was very
muscular, and that he moved slowly, stiffly, and reluctantly. The
ranges of motion of the lumbar spine were 80 degrees of flexion, 10
degrees of extension, 40 degrees of lateral bending, and 35 degrees
of rotation. All tests involving movement of the lower extremities
referred pain to the back. The examiner was able to localize
tenderness in the thoracic region, but not in the low back. The
examiner opined that, pending x-rays. the examination did not
identify a physical impairment "unless it [was] related to massive
musculature." Lumbosacral spine x-ray films showed narrowing of the
L5-S1 interspace, with a possible mild posterior spondylolisthesis
of L5 over S1.

A neurological examination conducted in February of that same year
resulted in a diagnosis of no found neurological problems as a
result of the back. Neurological Examination, February 14, 1995.

Another examination of the lower back was accomplished in February
1999. Spine Exam, February 16, 1999. The examiner reported that
although the veteran complained of pain in the lower back, no
tenderness, jump sign, trigger spots, guarding, or muscle spasms
were noted. The doctor further wrote:

Range of motion in lumbosacral spine: Flexion was 60 degrees
without any complaints. Upon asking to bend further, he was able to
bend 70 degrees and complaining of pain and didn't want to bend any
further. Extension 

- 7 - 

was 30 degrees without any pain and was able to extend up to 35
degrees and stated that he cannot do it any more because it hurts.
Lateral flexion was 30 degrees bilaterally. He complained of sharp
pain in shoulder blade and lower back muscles at 35 degrees of
lateral flexion. Rotation was 40 degrees. He complained of pulling
of the muscles in the upper and lower back during rotation and 30
degrees range of motion was the maximum rotation. Deep tendon
reflexes were 2+ and symmetrical. Straight leg raising test while
sitting was negative. While supine, he was able to raise the
extremity only up to 70 degrees and he did not seem to be in any
discomfort at that time. Passive straight leg raising test was not
possible as he was resisting movement and he stated it caused
excruciating low back pain and pulling of the muscles in the lower
back. Ankle plantar flexion and dorsiflexion were normal
bilaterally. Manual muscle strength was normal. Sensory function
examination indicated subjective dullness to pin prick from elbow
down and knee down bilaterally. This does not constitute any
particular dermatomal pattern. Sensory function examination to pin
prick above the knees and above the elbows and in the thoracic area
was within normal limits and symmetrical. The dullness he stated
was symmetrical in all extremities below the knees and below the
elbows. Deep tendon reflexes were 2+ and symmetrical in both upper
extremities and lower extremities.

8 - 

Functionally he continued to be independent in ambulation and
transfers. He does not wear any orthotic devices. His gate pattern
was normal....

No evidence of incoordination, fatiguability or atrophy of the
muscles noted.

... Report of x-rays of lumbosacral spine done in the past
indicated mild narrowing of L5-S1 disc space and mild
spondylolisthesis of L5 over S1....

IMPRESSION: 
1. Chronic low back pain and neck pain. 
2. Degenerative disc disease at L5-S1. 
3. Mild spondylolisthesis of L5 over S1.

In deciding whether an increased evaluation is warranted, it must
be determined whether the evidence supports the claim or is in
relative equipoise, with the veteran prevailing in either event, or
whether the preponderance of the evidence is against the claim, in
which case an increased rating must be denied. 38 U.S.C.A. 5107
(West 1991 & Supp. 1999); Gilbert v. Derwinski, 1 Vet. App. 49
(1990). The various examination results, along with the information
provided by the veteran, attest to the severity of his spinal
condition. Government medical records confirm degenerative disc
disease. Moreover, they do reflect an increase in severity of the
condition in that they reveal pain and reduced range of motion
results that would entitle him to a higher rating. They also
chronicle restricted movement, daily medication which provides
limited relief, and narrowing of joint spaces.

While the clinical findings do not exactly mirror the evaluation
criteria for a 40 percent schedular disability rating, the evidence
more closely approximates the higher rating pursuant to the
criteria found at 38 C.F.R. Part 4, Diagnostic Codes 5293 and 5295
(1999), versus that of a 10 or 20 percent evaluation. 38 U.S.C.A.
5107(b) (West 1991 & Supp. 1999). Therefore, a 40 percent
evaluation for a 

- 9 - 

lower back disability with disc involvement is granted. However,
the evidence does not reveal muscle spasms, an absent ankle jerk,
or other neurological findings consistent with a more severe
condition affecting the discs that would entitle the veteran to a
higher rating. Moreover, he appears to have full motor strength and
all reflexes are present. Hence, since indicators of a pronounced
disability have not been presented, a disability evaluation in
excess of 40 percent is not warranted. 38 U.S.C.A. 1155, 5107 (West
1991 & Supp. 1999); 38 C.F.R. 4.1,.4.2, 4.10, Part 4, Diagnostic
Codes 5292, 5293, and 5295 (1999).

The veteran may argue that he should be rated higher based on the
Court's previous pronouncements in DeLuca (see discussion above).
While functional loss and pain on motion must be considered in the
evaluation of service-connected musculoskeletal disabilities under
DeLuca, it is the conclusion of the Board that the veteran's
complaints of pain in the lower back are adequately contemplated by
the Board's action of awarding of a 40 percent disability rating.
38 U.S.C.A. 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R.
3.321(b), 4.1, 4.2, 4.10, Part 4, Diagnostic Codes 5293 and 5295
(1999).

Finally, the Court has held that the Board is precluded by
regulation from assigning an extraschedular rating under 38 C.F.R.
3.321(b)(1) (1999) in the first instance. See Floyd v. Brown, 9
Vet. App. 88 (1996). Moreover, the Court has held that the Board
must address referral under 38 C.F.R. 3.321(b)(1) (1999) only where
circumstances are presented which the Director of the VA's
Compensation and Pension Service might consider exceptional or
unusual. Shipwash V. Brown, 8 Vet. App. 218, 227 (1995). Having
reviewed the record with these mandates in mind, the Board finds no
basis for further action on this question.

II. Cervical Segment of the Spine

The veteran's chronic cervical strain is rated under Diagnostic
Code 5290. 38 C.F.R. Part 4 (1999). Under that Diagnostic Code,
limitation of motion of the cervical spine is rated 10 percent
disabling if slight, 20 percent if moderate, and 40

- 10 - 

percent if severe. 38 C.F.R. Part 4, Diagnostic Code 5290 (1999).
Normal or average range of motion measurements are as follows:

Flexion Forward                30 degrees 
Extension Backward             30 degrees 
Lateral Flexion                40 degrees 
Rotation                       55 degrees

Additionally, in DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court
held that 38 C.F.R. 4.40, 4.45 (1995) were not subsumed into the
diagnostic codes under which a veteran's disabilities are rated.
Therefore, the Board must (consider the "functional loss" of a
musculoskeletal disability under 38 C.F.R. 4.40 (1999), separate
from any consideration of the veteran's disability under the
diagnostic codes. See DeLuca, 8 Vet. App. 202, 206 (1995).
Functional loss may occur as a result of weakness or pain on motion
of the affected body part. 38 C.F.R. 4.40 (1999). The factors
involved in evaluating, and rating, disabilities of the joints
include: weakness; fatigability; incoordination; restricted or
excess movement of the joint; or, pain on movement. 38 C.F.R. 4.45
(1999). These factors do not specifically relate to muscle or nerve
injuries independently of each other, but rather, refer to overall
factors which must be considered when rating the veteran's joint
injury. See DeLuca, 202 Vet. App. 202, 206-07 (1995).

The service medical records reflected that the veteran reported
pain in the upper back after the 1991 automobile accident. No
fractures or other abnormalities were found on cervical spine x-
rays. Treatment for and complaints of upper back pain continued
throughout the remainder of the veteran's service.

During the course of a VA examination in January 1995, the examiner
reported that the veteran moved slowly, stiffly, and reluctantly.
The ranges of motion of the cervical spine were 25 degrees of
flexion, 30 degrees of extension, 10 degrees of lateral bending,
and 50 degrees of rotation. The veteran had full range of motion of
his shoulders, elbows, and fingers, although he reported occasional
numbness in his

- 11 -

fingertips. X-ray films of the cervical segment of the spine were
unremarkable, without evidence of fractures or degenerative
changes.

Four years later, another examination of the neck was accomplished.
Spine Exam, February 16, 1999. The results of that exam were as
follows:

Examination of the thoracic spine and cervical spine did not reveal
any paraspinal tenderness. He [the veteran] tends to sit with a
tilted posture to the night side. No paraspinal tenderness or no
spinous process tenderness noted on the cervical spine either.
Range of motion in cervical spine flexion was 25 degrees and he
stated he could not flex any more. Extension was 20 degrees both
actively and passively and that was the extreme range of motion
available. Lateral flexion was 45 degrees. Rotation was 45 degrees
bilaterally, actively and passively and he complained of severe
pain at 50 degrees of bilateral passive rotation. Spurling's sign
was negative bilaterally. The patient was with exaggerated symptoms
of pain throughout the range of motion examination especially
during passive range of motion or incremental range of motion from
his initial as well as available range of motion.

...

No evidence of incoordination, fatiguability or atrophy of the
muscles noted.

The x-ray film produced at the time of the examination found that
there was C5-C6 disc space narrowing with mild hypertrophic
spurring of the vertebra. No other abnormalities, such as
arthritis, were demonstrated.

- 12 -

In determining whether an increased evaluation is warranted, the VA
must determine whether the evidence supports the claim or is in
relative equipoise, with the veteran prevailing in either event, or
whether the preponderance of the evidence is against the claim, in
which case an increased rating must be denied. 38 U.S.C.A. 5107
(West 1991 & Supp. 1999); Gilbert v. Derwinski, 1 Vet. App. 49
(1990). The examination reports do attest to the fact that the
ranges of motion noted on the examinations were consistent with
moderate limitation of motion. However, the record does not suggest
that there is severe limitation of motion. The veteran's latest
examination failed to reveal muscle spasms, absent reflexes, or
other neurological findings affecting the discs in the cervical
areas. Although the veteran has complained of pain and restriction
of movement, he has full motor strength and all reflexes are
present. Thus, since indicators of severe spinal condition has not
been presented and because the range of motion of the veteran's
cervical spine is only moderately reduced, it is the conclusion of
the Board that an evaluation of 20 percent, and no greater, should
be assigned to this disability.

The veteran may argue that he should be rated higher based on the
Court's previous pronouncements in DeLuca (see discussion above).
While functional loss and pain on motion must be considered in the
evaluation of service-connected musculoskeletal disabilities under
DeLuca, it is the conclusion of the Board that the veteran's
complaints of pain in the neck are adequately contemplated by the
Board's action of awarding of a 20 percent disability rating. 38
U.S.C.A. 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 3.321(b),
4.1, 4.2, 4.10, Part 4, Diagnostic Code 5290 (1999).

Finally, the Court has held that the Board is precluded by
regulation from assigning an extraschedular rating under 38 C.F.R.
3.321(b)(1) (1999) in the first instance. See Floyd v. Brown, 9
Vet. App. 88 (1996). Moreover, the Court his held that the Board
must address referral under 38 C.F.R. 3.321(b)(1) (1999) only where
circumstances are presented which the Director of the VA's
Compensation and Pension Service might consider exceptional or
unusual. Shipwash v, Brown, 8 Vet. App. 218, 227 (1995). Having
reviewed the record with these mandates in mind, the Board finds no
basis for further action on this question. 

- 13 - 


ORDER

1. An evaluation of 40 percent for a disability of the lumbar
segment of the spine is granted, subject to the regulations
governing the disbursement of monetary benefits.

2. An evaluation of 20 percent for a disability of the cervical
segment of the spine is granted, subject to the regulations
governing the disbursement of monetary benefits.

JACK W. BLASINGAME 
Member, Board of Veterans' Appeals

- 14 -



